UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7174



TERRY SANJUAN HILL-BEY,

                                             Petitioner - Appellant,

          versus


JAMES V. PEGUESE, Warden; J. JOSEPH CURRAN,
JR., Attorney General of the State of
Maryland,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-05-212-AW)


Submitted: December 22, 2005              Decided:   December 30, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Sanjuan Hill-Bey, Appellant Pro Se. Ann Norman Bosse, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terry Hill-Bey, a Maryland prisoner, seeks to appeal the

district court’s order dismissing his petition filed under 28

U.S.C. § 2254 (2000) as untimely under the Antiterrorism and

Effective Death Penalty Act of 1996.         An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§   2253(c)(2)   (2000).   A   prisoner   satisfies   this    standard   by

demonstrating that reasonable jurists would find both that the

district   court’s   assessment   of   his   constitutional    claims    is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.        See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Hill-

Bey has not made the requisite showing.         Accordingly, we deny a

certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                DISMISSED


                                  - 2 -